Citation Nr: 1216787	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral hearing loss.

3.  Entitlement to an increased evaluation for thoracolumbar spine degenerative disc disease, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1971 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006, and June 2008 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Additional evidence was associated with the claims file subsequent to the RO's final consideration of the tinnitus claim.  Because the evidence is either not pertinent to the tinnitus claim or is duplicative of evidence previously of record, a remand to the RO for a supplemental statement of the case is not required for that issue.  See 38 C.F.R. §§ 20.1304 (2011).

The issues of entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss and entitlement to an increased evaluation for the service-connected lumbosacral degenerative disc disease (lumbar spine disability) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is receiving the maximum schedular evaluation for bilateral tinnitus. 



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d. 1344, 1350 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable to the claim for entitlement to an increased initial evaluation for bilateral tinnitus, because resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where an increase in a rating assigned following an initial award of service connection for this disability is sought, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  

On a claim for an original or an increased rating, the claimant is generally presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Bilateral and unilateral tinnitus are evaluated under Diagnostic Code 6260, which provides for a maximum 10 percent schedular evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  No higher schedular evaluation is available.  See Smith v. Nicholson, 451 F.3d. 1344, 1350 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus was unilateral or bilateral).

The facts of this issue are not in dispute.  In a July 2006 rating decision, the RO granted the Veteran's claim for entitlement to service connection for bilateral tinnitus, and assigned a 10 percent disability rating under Diagnostic Code 6260, effective September 12, 2003.  The Veteran perfected an appeal of the evaluation.  As noted, the Veteran's service-connected bilateral tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides that a maximum 10 percent evaluation is warranted for tinnitus.  If a veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy.  In order for a claim to proceed, there must be a benefit.  In this case, the maximum rating allowed for tinnitus under the applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a higher schedular rating cannot be granted. 

The Veteran's service-connected bilateral tinnitus has been assigned the maximum schedular rating available for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear or for an increased evaluation, the Veteran's appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  The Veteran has not made any specific allegations that his bilateral tinnitus is not adequately reflected by a 10 percent evaluation, other than requesting an increased evaluation.  The Veteran has not alleged, and the evidence does not show, that his particular tinnitus is outside the average impairment as reflected by the maximum schedular evaluation.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.



ORDER

An increased initial evaluation for bilateral tinnitus is denied.


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for an increased initial evaluation for bilateral hearing loss and for an increased evaluation for the lumbar spine disorder.  

Regarding the claim for bilateral hearing loss, remand is required to attempt to obtain clarification from a private physician.  In certain instances VA has a duty to request clarification of an examination report.  Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).  This duty is limited to where the requested information is "relevant, factual, and objective" such as where a physician can answer specifically what type of speech discrimination score was used and there was a period of time for which no VA examination had been conducted.  Savage, 24 Vet. App. at 270.  As relevant to this claim, puretone threshold averages and word recognition scores based on the Maryland CNC exam are the only bases for evaluating service-connected hearing loss.  See 38 C.F.R. § 4.87, Diagnostic Code 6100.  

Here, a January 2004 VA examination noted word recognition scores of 92 percent in the right ear and 90 percent in the left ear.  An August 2003 private audiological examination noted 72 percent speech discrimination in the right ear and 76 percent in the left ear.  An audiogram charted frequency findings, but did not list puretone threshold results numerically or provide a puretone threshold average.  A May 2008 private audiological report noted 56 percent word recognition scores in the left ear and 68 percent in the right ear.  An accompanying audiogram did not list the numerical puretone threshold results, although it did provide air conduction puretone averages.  Neither private report indicated whether the Maryland CNC exam was used to obtain word recognition scores.  The issue of whether the Maryland CNC test was used to obtain word recognition scores and the puretone threshold numerical results and averages are highly relevant to evaluating the hearing loss disability, are objective facts, and must be attempted to be ascertained prior to determining the appropriate evaluation.  Accordingly, remand is required to attempt to obtain clarification.

While on remand, an additional examination must be conducted.  VA's duty to assist includes obtaining evidence necessary to substantiate the claim, which may include a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the most recent VA examination was in January 2004, over 8 years ago.  Additionally, new medical evidence may be obtained on remand and require a more contemporaneous evaluation of the Veteran's disability.  Accordingly, while on remand, an additional VA examination shall be conducted for the hearing loss claim.

Regarding the claim for an increased evaluation for a lumbar spine disorder, remand is required for an examination.  VA's duty to assist includes obtaining evidence necessary to substantiate the claim, which may include a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green, 1 Vet. App. at 124.  When evaluating spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  The Veteran has consistently reported in VA medical records low back pain that radiates into his right and/or bilateral legs.  The April 2005, June 2008, and December 2009 VA examinations all resulted in normal sensation and reflex findings.  Although the April 2005 examiner reviewed the claims file, the June 2008 and December 2009 examiners did not have access to the claims file.  The December 2009 VA examiner appeared to review the Veteran's most recent June 2006 MRI scan.  But the examiner did not have access to the July 2006 orthopedic surgery clinic note which concluded that the MRI findings correlated with a L4 radiculopathy.  Additionally, neither examiner provided comment upon the Veteran's consistent complaints of neurological manifestations of the lumbar spine disability.  Accordingly, remand is required for an additional examination upon a review of the claims file and that addresses whether there is in fact a neurological component of the Veteran's lumbar spine disability.  

Regarding both claims, while on remand, any additional relevant VA treatment records must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to submit an authorization for all records from the private audiologists he was seen by in August 2003 and June 2008.  Inform the Veteran that VA is contacting both private audiologists for clarification of whether the Maryland CNC examination was used and for express numerical results of audiogram findings.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain this information.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records and they are unable to be secured, notify the Veteran and his representative and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the private audiologists to request the above-noted clarification.  Request that each audiologist state the following:  1) numerical findings for each puretone threshold as charted on the respective audiograms; 2) puretone threshold average for the audiogram findings; and 3) whether the Maryland CNC test was used to obtain the word recognition scores.   

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, via either the paper claims file or the virtual claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  Also inform the Veteran that he can also provide alternative forms of evidence.  

4.  After any additional records are associated with either the paper or virtual claims file, provide the Veteran with a VA examination to determine the current severity of his bilateral hearing loss.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

5.  After any additional records are associated with either the paper or virtual claims file, provide the Veteran with a VA examination to determine the current severity of his lumbar spine disability.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, to expressly include lower extremity radiculopathy, including any noted during nerve conduction and/or electromyography studies.  The examiner must provide comment regarding which nerve(s), if any, are affected or seemingly affected, and whether the effects are mild, moderate, moderately severe, or severe.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


